Civil action for breach of contract.
Verdict and judgment for plaintiff, from which the defendant appeals, assigning errors.
This is the same case that was before us at the Fall Term, 1934, when a partial new trial was granted, limited to the issue of damages, opinion filed 28 January, 1935, reported in 207 N.C. 635, 178 S.E. 100.
The second trial substantially accords with our former opinion. It is true, the evidence was somewhat different, due to the necessity of conforming to our interpretation of the contract, thus rendering the special prayer requested on the first hearing inappropriate, but we have discovered no reversible error on the present hearing.
No error.